Citation Nr: 0948991	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-18 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1968 to 
June 1970.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision. 

In August 2008, the Board denied the Veteran's appeal; 
however, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the Veteran's 
appeal for action consistent with a joint motion for remand.  

The Veteran was scheduled for a Travel Board Hearing in April 
2007, however he failed to appear.  Under the applicable 
regulation, if an appellant fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d).  
Accordingly, this Veteran's request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The evidence shows that throughout the course of the 
Veteran's appeal his PTSD symptoms have caused occupational 
and social impairment with reduced reliability and 
productivity.

2.  The evidence does not show that the Veteran's PTSD 
symptoms have caused occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

3.  The evidence does not show distinct time periods where 
the Veteran's PTSD has exhibited symptoms that would warrant 
different or "staged" ratings.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
were not met at any time during the appellate period.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Regulations

Service connection was established for PTSD by the rating 
decision on appeal in May 2004 and an initial disability 
rating of 30 percent was assigned under 38 C.F.R. § 4.130, DC 
9411.  During the pendency of the Veteran's appeal, the RO 
granted an increased evaluation to 50 percent, effective the 
date of the grant of service connection.  

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

It is noted that the "such symptoms as" language of the 
diagnostic code listed above means "for example" and does 
not represent an exhaustive list of symptoms that must be 
found before granting the rating of that category.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, 
as the Court also pointed out in that case, the list of 
examples "provides guidance as to the severity of symptoms 
contemplated for each rating."  Id.  Accordingly, while each 
of the examples needs not be proven in any one case, the 
particular symptoms must be analyzed in light of those given 
examples.  Put another way, the severity represented by those 
examples may not be ignored.

Additionally, it is noted that Global Assessment of 
Functioning (GAF) scores ranging from 30-58 were assigned 
during the course of the Veteran's appeal

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 21-30 range is 
intended to indicate that a person's behavior is considerably 
influenced by delusions or hallucinations, that there is 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or that he has an inability to function in 
almost all areas (e.g., stays in bed all day; no job, home, 
or friends).  

A GAF score in the 31 to 40 range is intended to indicate 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work).  

A GAF score between 51 and 60 indicates moderate symptoms 
(e.g., flattened affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational 
or school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).

Factual Background

In this case there are four medical documents contained in 
the Veteran's claims file which evaluate the severity of his 
PTSD.  There are two letters from John A. Greene, Ph.D. dated 
in January 2004 and June 2005; and there are reports from two 
VA examinations conducted in January 2004 and March 2008.  

In January 2004, Dr. Greene wrote a letter in which he noted 
that the Veteran had worked as a plumber since returning from 
Vietnam, but had been out of work for approximately a year 
because of an injured hand.  He found that the Veteran had 
experienced several PTSD related symptoms since returning 
from Vietnam, including nightmares, flashbacks, and avoidance 
of thoughts, feelings, and conversations associated with his 
time in Vietnam.  The Veteran reported difficulty falling and 
staying asleep and he alluded numerous incidents of 
irritability, outbursts of anger, hypervigilance and 
difficulty concentrating.  Dr. Greene found that these 
symptoms caused clinically significant distress in social and 
occupational function.  He concluded that the Veteran's PTSD 
was chronic and severe and he assigned a GAF score of 40.

Eleven days later, also in January 2004, the Veteran 
underwent a VA examination where he reported having intrusive 
recollections of his time in Vietnam, including flashbacks 
and avoidance of Vietnam related material.  The Veteran 
reported that he used to play golf, but had lost enjoyment of 
the sport and only occasionally played it.  He reported 
having difficulty sleeping and he stated that he would get 
irritable with people about twice per month.  It was noted 
that the Veteran had worked as a plumber since 1972 and had 
generally had steady work.  The Veteran denied ever having 
any trouble with supervisors or coworkers, or being denied a 
promotion because of interpersonal conflicts.  It was noted 
that the Veteran had been married to his current wife since 
1972, and they had a son living in Florida.  The Veteran 
denied having any close friends outside his family, but he 
described his marriage as fairly good and he stated that he 
loved his family.  

The Veteran was casually dressed at the examination, and he 
was found to be alert, cooperative, and coherent with a 
generally normal range of affect and a level mood.  The 
Veteran's thoughts were found to be logical and his intellect 
was grossly intact.  

The examiner acknowledged that the Veteran met the criteria 
for PTSD, but found that he nevertheless had good 
occupational functioning.  Recognizing that the Veteran's 
social functioning was somewhat lacking, the examiner 
assigned a GAF score of 58.

In June 2005, Dr. Greene wrote a second letter indicating 
that after retiring in 2003 the Veteran began to experience 
an exacerbation of his PTSD symptoms, particularly in the 
areas of sleep and increased anxiety.  Dr. Greene indicated 
that the Veteran had a history of panic attacks and 
nightmares, and he had reported an increase in hypervigilance 
and autonomic hyperarousal.  Dr. Greene stated that the 
Veteran had been forced to retire as a result of his PTSD and 
mounting anxiety; observing that the Veteran denied having 
many social contacts or leisure time activities, choosing to 
mostly stay at home and watch the military channel.  Dr. 
Greene stated that the Veteran had short and long term memory 
problems due to PTSD and anxiety interference; and found the 
Veteran to be withdrawn, paranoid, and sullen.  Dr. Greene 
noted that the Veteran was unemployed and opined that he was 
unemployable; he assigned the Veteran a GAF score of 30 which 
he stated was in recognition of major impairments across all 
spheres of the Veteran's life including thinking, judgment, 
and mood; and he diagnosed the Veteran with severe PTSD with 
depressive features and panic attacks two to four times 
daily.

Recognizing the discrepancy between the findings at the VA 
examination and the findings by Dr. Greene, the Board 
remanded the Veteran's claim to allow a doctor to attempt to 
reconcile the conflict between medical findings.

In March 2008, a VA examiner reviewed the Veteran's claims 
file, including the aforementioned medical documents, and 
examined the Veteran.  The examiner noted that the Veteran 
had relocated to Florida since Dr. Greene's letter in 2005, 
he had obtained a part time job as a security guard at a 
hotel, and he played golf regularly.  The Veteran reported 
that he did not have many friends except for a few former 
marines and a couple of people his wife had introduced him 
to.  The Veteran admitted that he had never had many friends, 
but nevertheless stated that he continued to get along well 
with his wife.

The examiner noted that the Veteran was a pleasant, well-
groomed individual with normal psychomotor activity, and he 
smiled appropriately.  The Veteran stated that he fell asleep 
all right, but he had frequent interruptions and would wake 
up several times throughout the night.  Additionally, the 
Veteran indicated that he would have nightmares approximately 
twice a month.  The Veteran denied having trouble with crowds 
or performing his work.  He indicated that excessive noise 
troubled him a great deal, but he denied any hypervigilance.  
The Veteran stated that he was more low key after relocating 
to Florida, and he declined to take any medication for his 
PTSD.

The examiner indicated that on direct questioning, the 
Veteran reported that his posttraumatic stress cluster of 
symptoms was the same as it had been 5 years earlier.  The 
Veteran had retired three years earlier, but he stated that 
while he was working fulltime, his nervous problems did not 
cause any impairment in work performance; and he denied that 
his retirement had been accompanied by an increase in mental 
symptoms.

At the examination, the Veteran was alert and cooperative, 
his eye contact was good, and his thought processes were 
relevant and goal-directed.  His affect was appropriate, 
although very tense.  The Veteran denied mood swings, 
indicating that his mood was stable.  The Veteran also denied 
problems attending crowded situations and his memory for 
recent and remote events appeared to be adequate and he did 
quite well on the screening test (the examiner noted that his 
concentration was good on the test).  The examiner confirmed 
the diagnosis of PTSD, and assigned a GAF score of 57, 
indicating that this was assigned on account of the Veteran's 
moderate to serious social functioning.

The examiner then turned his attention to the previous 
medical opinions of record, noting that the Veteran had not 
experienced an increase in the cluster of posttraumatic 
stress symptoms over the previous 5 years.  While he observed 
that the Veteran continued to have slight social isolation 
with prominent sleep disturbance, the examiner noted that the 
Veteran had an increasing ability to deal with excessive 
irritability.  In reviewing Dr. Greene's reports, the 
examiner stated that he was surprised by the very low GAF 
scores, particularly by the score of 30, which the manual 
states is reserved for behaviors considerably influenced by 
delusions or hallucinations, or for a person who is sometimes 
incoherent, acts grossly inappropriate, has suicidal 
preoccupation or is unable to function in almost all areas 
(stays in bed all day, no job, home, or friends).  The 
examiner was unable to comprehend how the symptoms identified 
by Dr. Greene warranted such a low GAF score, and he further 
added that the January 2004 VA examination report appeared to 
be much better put together in terms of the GAF score being 
explainable by the body of the report.

Discussion

As described above, the evidentiary record in this case is 
extremely limited as the Veteran has sought little, if any, 
treatment for his PTSD aside from seeing a private 
psychologist and undergoing two VA examinations (in 2004 and 
2008).  The Board previously denied the Veteran's claim in 
2008; however, as noted above, that decision was vacated by 
the Court, and the Veteran's claim was remanded to the Board 
for compliance with a joint motion for remand.

The joint motion for remand asserted that the Board had 
failed to adequately consider entitlement to staged ratings 
for the Veteran.  The foundation of this argument was that 
the Veteran was assigned GAF scores of 40 and 30 by Dr. 
Greene, which were considerably lower than the scores 
assigned by the VA examiners after the Veteran's two VA 
examinations.  The joint motion for remand acknowledged the 
fact that the Board had recognized the vast disparities 
between the VA examination reports and the private medical 
opinions, but nevertheless concluded that the Board had not 
discussed whether the Veteran could be awarded an increased 
rating for the periods surrounding the private medical 
opinions in January 2004 and June 2005.  The joint motion for 
remand then went on to explain the significance of various 
GAF scores, and the symptoms that the various scores were 
intended to capture.  

It is also noted that the joint motion questioned how vast 
discrepancies could be recognized but yet staged ratings 
would not be appropriate.  It is acknowledged that the 
extreme GAF scores that were assigned by Dr. Greene form the 
primary basis for concluding that vast differences exist.  
However, the Board has concluded, as is discussed below, that 
Dr. Greene's assigned scores are not supported by the 
evidence of record, and therefore cannot be relied upon to 
assign a staged rating.

The Board has carefully read the joint motion for remand, but 
for the reasons articulated below concludes that based on the 
evidence of record the Veteran's PTSD is appropriately rated 
and staged ratings are not warranted at any point during his 
appeal.

As described above, staged ratings should be contemplated 
when there is a marked change in a Veteran's symptoms during 
a discrete period of his appeal, such that a higher rating is 
warranted during that period as compared to the rest of the 
appeal period.  See Fenderson, 12 Vet. App. at 126 (1999).

In considering whether staged ratings are appropriate, the 
Board will first address the various GAF scores that were 
assigned, and will then turn to the PTSD related symptoms 
that are described in the four medical documents.

The joint motion for remand is correct that the GAF scores 
assigned by Dr. Greene could support a higher rating.  
However, having reviewed the totality of the medical 
evidence, the Board concludes that the GAF scores that were 
assigned by Dr. Greene do not appropriately represent the 
Veteran's PTSD related symptomatology as described in the 
body of either of Dr. Greene's letters or in the VA 
examination reports; and therefore Dr. Green's GAF scores 
alone cannot provide the basis for a higher staged rating 
during a discrete period of the Veteran's appeal.

As noted above, a GAF score of 30, such as was assigned by 
Dr. Greene in 2005, indicates that a person's behavior is 1) 
considerably influenced by delusions or hallucinations, 2) 
that there is serious impairment in communication or 
judgment, or 3) that a person has an inability to function in 
almost all areas.  

However, such a score is simply not supported by the 
Veteran's PTSD related symptomatology as described in both 
Dr. Greene's letters and in the VA examination reports.  
Specifically, neither Dr. Greene nor either VA examiner found 
any evidence of either hallucinations or delusions.

The American Psychiatric Association has indicated that 
examples of serious impairment in communication or judgment 
include periodic incoherence, grossly inappropriate acts, or 
suicidal preoccupation.  However, Dr. Greene did not find 
that the Veteran was suicidal, and the Veteran specifically 
denied any suicidal preoccupation at his March 2008 
examination.  Additionally, Dr. Greene did not provide any 
examples to show that the Veteran was either incoherent or 
that his behavior should be considered grossly inappropriate.  
Conversely, at his VA examination in 2008, the Veteran 
generally denied having any problems with his co-workers 
while working in Boston; and, while the Veteran has cited to 
incidents of irritability in January 2004, these incidents do 
not appear to be of such pervasiveness to be classified as 
grossly inappropriate behavior.

A GAF score of 30 might also be assigned when a person has an 
inability to function in almost all areas which the American 
Psychiatric Association equates with staying in bed all day, 
or not having a job, a home, or friends.  In this case, the 
Veteran has been married to the same woman for more than 
thirty years, and while he was in the process of relocating 
to Florida at the time of Dr. Greene's 2005 letter, there was 
no indication that the Veteran was ever without a home.  It 
is clear that once he relocated to Florida, the Veteran no 
longer stayed home all day, as he reported playing golf 
several times per week.  However, even while still living in 
Boston, the evidence does not show that the Veteran remained 
in bed all day.   

It is somewhat unclear when the Veteran actually stopped 
working full-time.  At the 2008 VA examination the Veteran 
stated that had retired from his plumbing business in 2003, 
but he also stated at that examination that he had worked 
full time in construction as a union member until three years 
before (which would be sometime in 2005).  Regardless, it 
appears that Dr. Greene's conclusion in 2005 that the Veteran 
was unemployed and unemployable as a result of his PTSD was 
incorrect.  At the 2008 VA examination, the Veteran 
specifically denied that his employment had been affected by 
his nervous condition.  Secondly, the Veteran indicated that 
he had relocated to Florida three years earlier (which would 
be in approximately 2005) and obtained work soon after that.  
As such, the Veteran's actions shortly after his session with 
Dr. Greene directly refute Dr. Greene's conclusion that the 
Veteran could not work.

The GAF score of 40 that was assigned by Dr. Greene in 
January 2004 is similarly not supported by the evidence of 
record.

A GAF score of 40 is intended to indicate some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  

However, here, the evidence does not show that the Veteran's 
speech has been illogical, obscure, or irrelevant or that 
there has been any impairment in reality testing.  The 
evidence also does not support major impairment in several 
areas.  For example, at his VA examination in 2004, the 
Veteran denied having any trouble loving, caring about, or 
feeling close to his family.  Additionally, the examiner 
found that the Veteran's occupational functioning had been 
good.  It was noted that the Veteran did not have any close 
friends outside his family, but this fact alone is not 
sufficient to justify a rating in excess of 50 percent. 

Additionally, a VA examination was ordered to specifically 
analyze the propriety of the findings by Dr. Greene; and, 
after having reviewed the Veteran's claims file and examining 
the Veteran, the VA examiner in 2008 specifically concluded 
that the VA examination report from 2004 appeared to be much 
more closely aligned with the Veteran's symptoms (than were 
Dr. Greene's reports).  This report was well-reasoned and was 
provided after a review of all of the evidence of record and 
an examination of the Veteran.  The examiner provided sound 
reasons and bases and cited examples to support his 
conclusions.  His conclusions were also supported by the 
evidence of record.  Given these factors, the VA report is 
deemed highly probative.

The Board therefore concludes that the GAF scores assigned by 
Dr. Greene do not accurately capture the severity of the 
Veteran's symptomatology, and therefore a staged rating in 
excess of 50 percent should not be based on such scores.  
Given this conclusion, the Board will consider the actual 
symptoms reported by the various medical reports to determine 
whether they support a rating in excess of 50 percent.

The information obtained at the VA examinations does not show 
that the Veteran has deficiencies in most areas such as work, 
family relations, judgment, thinking, and mood.  He is able 
to maintain a job in retirement; he has reported a good 
familial relationship with his wife and son; and his judgment 
and thinking have not been called into question.  While Dr. 
Greene suggested in June 2005 that the Veteran had major 
impairments across all spheres of his life including 
thinking, judgment and mood, the Board does not find his 
conclusion to be credible as it is inconsistent with his 
statements and with the VA examination reports.  

For example, in June 2005, Dr. Greene asserted that the 
Veteran was unemployed and unemployable and he stated that 
the Veteran had been forced to retire on account of an 
exacerbation of his PTSD related symptomatology.  However, it 
is unclear what evidence this conclusion was based upon.  At 
the time of his first opinion in 2004, Dr. Greene did note 
that the Veteran had not worked since 2003, but he attributed 
this lack of work to a physical disability (injured hand) not 
to the Veteran's PTSD.  

At the VA examination in January 2004, the Veteran's 
occupational functioning was found to be good.  Additionally, 
the Veteran denied ever having had any work adjustment 
problems, or any problems with either coworkers or 
supervisors.  He also denied ever being denied any employment 
or promotions because of interpersonal conflicts.  As such, 
prior to Dr. Greene's letter in 2005 there is no indication 
that the Veteran was unemployable as a result of his PTSD.
 
In June 2005 Dr. Greene reported that the Veteran began 
experiencing exacerbations of his PTSD symptoms after he 
retired in 2003; and he added that the Veteran was forced to 
retire as a result of mounting anxiety and PTSD; and further 
concluded that the Veteran was unemployed and unemployable.  
However, the conclusion that the Veteran is unemployable has 
been shown by history to be in error, as the Veteran 
currently holds a part-time job (as noted in the March 2008 
VA examination report), which it appears he obtained not long 
after Dr. Greene concluded that he was unemployable.  
Additionally, Dr. Greene's conclusion that the Veteran 
retired because of his PTSD does not align with his notation 
a year earlier that the Veteran was not working due to 
physical problems (i.e. not psychiatric symptomatology).

Furthermore, Dr. Greene asserted in June 2005 that the 
Veteran experienced an exacerbation of his PTSD 
symptomatology following his retirement; however, at his VA 
examination in 2008, the Veteran specifically reported that 
his posttraumatic stress cluster of symptoms was the same as 
it had been 5 years earlier which would have encompassed the 
period during which he was still working in Boston; and he 
denied any increase in his PTSD symptoms since retiring.  

Additionally, the Veteran reported at his 2008 VA examination 
that while he was working fulltime his nervous problems did 
not cause any impairment in work performance.

It was also noted that the Veteran reported that he had moved 
to Florida after retiring in 2005 and then obtained a part-
time job.

The Board acknowledges that there is no evidence of record, 
aside from Dr. Greene's letter, that addresses the Veteran's 
employability between the time of the first VA examination in 
January 2004 and the later VA examination in 2008.  However, 
because of the aforementioned inconsistencies in Dr. Greene's 
letter, and the GAF scores he assigned which were found by a 
VA examiner to be irreconcilable with the symptoms described 
in the letter, the Board concludes that Dr. Greene's letter 
provides an insufficient piece of evidence upon which to 
conclude that there was a temporary spike in the Veteran's 
PTSD symptomatology such that staged ratings would be 
warranted. 

The Board does not dispute the fact that the Veteran has 
difficulty establishing and maintaining effective work and 
social relationships throughout the course of his appeal, as 
he was found to be socially impaired at his March 2008 VA 
examination; however, this is the very criteria for which a 
50 percent rating is assigned.  In fact, a 70 percent rating 
requires a Veteran to demonstrate an inability to establish 
and maintain effective relationships; which is not the case 
here, as the Veteran stated that he has a few friends who 
were fellow marines, and he has had a good relationship with 
his family.  Additionally, while the Veteran did deny having 
any friends while living in Boston, he still had a strong 
familial relationship, having stayed married to his wife for 
multiple decades and maintaining a relationship with his son.  
As such, even then he demonstrated some ability to maintain a 
relationship.

Conversely, the criteria associated with the 70 and 100 
percent ratings contemplate much more severe symptomatology 
than are described by the credible medical evidence.  The 
evidence does not demonstrate that the Veteran has 
experienced suicidal ideation or near-continuous panic or 
depression; and the Veteran specifically denied any suicidal 
preoccupation at his March 2008 examination.  Dr. Greene 
suggested that the Veteran had panic attacks 2-4 times per 
day in June 2005, but he did not even list panic attacks as a 
symptom in January 2004, and the January 2004 VA examination 
similarly made no mention of panic attacks.  At the 2008 VA 
examination, again no panic attacks were mentioned.  Even 
taking Dr. Greene's conclusion that the Veteran had 2-4 panic 
attacks at its face, this still would fall short of "near-
continuous panic."  As such, the panic attacks appear to be 
more representative of a 50 percent rating (which is awarded 
when a Veteran has panic attacks more than once a week), than 
they do of a 70 percent rating (which requires near-
continuous panic or depression affecting the ability to 
function independently).

Dr. Greene also asserted that the Veteran's PTSD caused short 
and long term memory problems; but he provided no explanation 
for his conclusion.  Conversely, testing conducted at the 
March 2008 VA examination demonstrated that the Veteran's 
memory for recent and remote events appeared adequate and he 
was noted to do quite well on the screening test as the 
examiner stated that the Veteran's concentration was good.  
As such, while some memory problems may be present, they are 
not of such sufficiency to warrant a rating in excess of 50 
percent. 

As for the other criteria that are representative of a rating 
in excess of 50 percent, the Veteran has not been shown to 
neglect his personal appearance or hygiene, or exhibit gross 
impairment in his thought processes, such as persistent 
delusions or hallucinations or disorientation to time and 
place.  

There is little medical information describing the Veteran's 
PTSD symptomatology between 2004 and 2008 as the Veteran did 
not seek much treatment during this time.  However, from a 
close analysis of the statements made by the Veteran at his 
VA examination in 2008 and the opinion provided by the VA 
examiner, the Board is convinced that the Veteran's 
disability picture has remained relatively stable over the 
course of his appeal, and staged ratings in accordance with 
Fenderson v. West, supra, are not appropriate; as even the 
Veteran acknowledged at his 2008 VA examination that there 
had not been a major change in his symptomatology over the 
preceding five years.  

The Board does not wish to diminish the significant 
impairment that the Veteran's PTSD causes.  However, a review 
of his PTSD related symptomatology makes it clear that the 
impairment by his PTSD is best represented by a 50 percent 
rating both currently, and throughout the duration of his 
appeal.  

In all, the preponderance of the evidence is found to be 
against the Veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  A rating in excess of 50 
percent is not warranted; and the Veteran's claim is 
therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstance, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, medical statements from 
the Veteran's private doctor were received, and it was 
indicated that the doctor had since retired, and no 
additional treatment records are available.  The Veteran has 
not suggested that any additional relevant treatment records 
exist.  Additionally, the Veteran was provided with several 
VA examinations (the reports of which have been associated 
with the claims file).  Moreover, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
failed to appear for his scheduled hearing.  Accordingly, 
there is no prejudice to the Veteran in adjudicating this 
appeal.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


